FIRST DIVISION
                                BARNES, P. J.,
                            GOBEIL and MARKLE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                      June 23, 2021



In the Court of Appeals of Georgia
 A21A0624. DURHAM v. DOLLAR TREE STORES, INC. et al.

      MARKLE, Judge.

      Erica Durham filed this premises liability action against Dollar Tree Stores,

Inc., and Superior Floorcare Services, LLC, after she slipped and fell in a Dollar Tree

store in 2016.1 Following a trial, the jury found the defendants were negligent and

awarded damages, but also found Durham 50 percent at fault. As a result, the trial

court reduced Durham’s damages to $0 under OCGA § 51-12-33 (g). Durham now

appeals, arguing that the trial court erred by issuing an incomplete jury instruction on

apportionment, and that the proceedings were tainted when a juror fell asleep during




      1
        Durham was represented by counsel during the trial, but has filed this appeal
pro se. Additionally, in the complaint, Durham identified Superior Floorcare by the
wrong name. The correct name for the company is Superior Floorcare Services, LLC.
the trial. For the reasons that follow, we reverse the trial court’s denial of the motion

for new trial, and remand the case for further proceedings.

      Viewing the evidence in the light most favorable to the verdict, Clements v.

Weaver, 301 Ga. App. 430 (687 SE2d 602) (2009), the record shows that, while

visiting family in Georgia in 2016, Durham went shopping at a Dollar Tree in

Stockbridge shortly before the store closed. As she walked through an aisle, she

slipped and fell on a wet spot. The assistant manager called 911, and Durham was

transported to the hospital. As a result of the fall, Durham suffers from continued

lower back pain, and pain in her shoulder, left leg and knee.

      Durham filed the instant complaint against Dollar Tree and Superior Floorcare,

alleging premises liability, vicarious liability, and negligent training and supervision.2

At trial, the jury heard Durham’s testimony as to the incident and the resulting

injuries. Durham also submitted her medical records detailing various emergency

room and doctor visits, which also showed lapses in treatment in excess of six

months. The chiropractor who treated Durham testified that Durham often missed

appointments and was non-compliant with the treatment plans.

      2
         Durham also requested punitive damages, but the trial court granted the
defendants’ motion for summary judgment on that issue. Durham does not argue error
in this regard.

                                            2
      The trial court instructed the jury that if the damages were caused by more than

one defendant, the jury should apportion fault among the parties who were liable,

including Durham, without deducting from the amount of damages. It further advised

the jury that “[i]f you should determine from the evidence that the Plaintiff failed to

use ordinary care and this failure was the sole proximate cause of the Plaintiff’s

injuries, then the Plaintiff could not recover[.]” It did not, however, charge the jury

that Durham would recover nothing if found to be at least 50 percent liable.

      The jury found that a hazard existed, that the defendants knew of it, and that

they were negligent. But the jury also found that Durham was contributorily

negligent, and it apportioned her fault as 50 percent, with 25 percent fault attributed

to each of the defendants. It awarded Durham $8,976 in damages, which the court

remitted to zero under OCGA § 51-12-33 (g) due to the jury’s finding that Durham

was 50 percent responsible. Durham moved for a new trial, which the trial court

denied after a hearing.3 Durham now appeals.

      1. Before we turn to the arguments raised on appeal, we are obligated to

consider our jurisdiction over this appeal. Pathfinder Payment Solutions, Inc. v.


      3
       Following the entry of judgment, the defendants moved for attorney fees,
which the trial court denied. They have not filed a cross appeal to raise this issue.

                                          3
Global Payments Direct, Inc., 344 Ga. App. 490 (810 SE2d 653) (2018); Forest City

Gun Club v. Chatham County, 280 Ga. App. 219, 220 (633 SE2d 623) (2006). The

defendants argue that we should dismiss the appeal because Durham was required to

file an application for discretionary appeal under OCGA § 5-6-35 (a) (6) after the jury

awarded damages of less than $10,000. We conclude that jurisdiction is proper.4

      In determining that we have jurisdiction, we turn to our appellate jurisdiction

statutes, “afford[ing] the text its plain and ordinary meaning, viewed in the context

in which it appears, and read in its most natural and reasonable way.” (Citation and

punctuation omitted.) Carpenter v. McMann, 304 Ga. 209, 210 (I) (817 SE2d 686)

(2018).

      Although generally, a final judgment is directly appealable, that right is subject

to the limitations in our discretionary appeals provisions. See OCGA § 5-6-34 (a) (1);

Pathfinder Payment Solutions, Inc., 344 Ga. App. at 490. Under OCGA § 5-6-35 (a)

(6), a party must file an application for discretionary appeal to pursue an appeal “in

all actions for damages in which the judgment is $10,000.00 or less[.]” A “judgment”

      4
        In at least one other case we have allowed a direct appeal from a verdict in
which the jury found both parties negligent and assigned fault to the plaintiff as 50
percent, thereby barring recovery. See Quynn v. Hulsey, Case No. A19A0689
(unpublished), reversed on other grounds by, Quynn v. Hulsey, 310 Ga. 473 (850
SE2d 725) (2020).

                                          4
for the purposes of OCGA § 5-6-35 (a) (6) is the “final result” of the claim for

damages. (Emphasis supplied.) City of Brunswick v. Todd, 255 Ga. 448, 449 (339

SE2d 589) (1986). As our Supreme Court has explained,

      in OCGA § 5-6-35 (a) (6), the General Assembly has expressed the clear
      intent to require an application to appeal when the judgment at issue is
      between one cent and up to and including the statutory maximum, which
      presently is $10,000; the purpose of the statute is to limit appeals in
      those cases where the factfinder has decided that the damage involved
      was $10,000 or less. . . . [O]ne cent was chosen rather than zero because
      a ‘take nothing’ verdict often reflects the jury’s decision on liability
      issues rather than a determination that the damage involved was low.


(Citations and punctuation omitted.) Cooney v. Burnham, 283 Ga. 134, 136 (657

SE2d 239) (2008).

      We have never addressed whether the discretionary appeal procedures applied

where, as here, the trial court reduced the jury’s damage award under the

apportionment statute. Thus, we must determine the effect of the apportionment

provision on Durham’s right to appeal.

      This Court has consistently held that a verdict in favor of the plaintiff but

awarding zero damages is, in legal effect, a defendant’s verdict making the judgment

directly appealable. Moore v. TCI Cablevision of Georgia, Inc., 235 Ga. App. 796,

                                         5
798 (1) (510 SE2d 96) (1998); see also Pathfinder Payment Solutions, Inc. 344 Ga.

App. at 492 (recognizing that “OCGA § 5-6-35 (a) (6) applies to actions in which the

judgment at issue is from one cent through $10,000, but does not apply to so-called

‘zero judgments’ or situations of ‘zero recovery.’”) (citations omitted; emphasis in

original).

      In contrast, in cases involving set offs, we consider the amount of damages the

jury awarded and not the amount left after the trial court’s reduction. See Bales v.

Shelton, 260 Ga. 335 (391 SE2d 394) (1990); Eberhardt v. Ga. Farm Bureau Mut Ins.

Co., 223 Ga. App. 478 (477 SE2d 907) (1996). As our Supreme Court explained,

“set-offs to the judgment that arise from some collateral source – such as prior

payments, or pre-existing debts – do not help to ascertain the price tag for the injury

involved in the action. Therefore, such set-offs should not be considered when

deciding whether an application for appeal is necessary.” (Footnote omitted.) Bales,

260 Ga. at 335. Notably, “[r]eductions in the damages arising from comparative

negligence . . . are not set-offs[.]” Id. Regardless, this rationale would not apply

where the final result is effectively a defense verdict because the award is zero. See

Moore, 235 Ga. App. at 798 (1); Pathfinder Payment Solutions, Inc., 344 Ga. App.

at 492.

                                          6
      Consistent with our view of the “judgment” as the final result, and considering

the legislature’s intent that zero judgments be directly appealable, we conclude that

a direct appeal lies where, as here, the final result is that the plaintiff takes zero due

to the apportionment of fault. We now turn to Durham’s arguments on appeal.

      2. Durham first argues that the trial court erred in its instruction on

apportionment because it failed to inform the jury that she would recover nothing if

it found her at least 50 percent liable. She contends that we may address her claim

despite the fact that she did not object to the instructions at trial, and that the

instruction as given was harmful as a matter of law. The defendants argue that

Durham waived her right to raise this issue by acquiescing to the jury charges, and

that her failure to object to the instruction at trial or in a motion for new trial

precludes our review. We conclude that Durham is not precluded from raising this

issue, and that the charge as given was erroneous and prejudicial.

      Under OCGA § 5-5-24 (c), “[n]otwithstanding any other provision of this Code

section, the appellate courts shall consider and review erroneous charges where there

has been a substantial error in the charge which was harmful as a matter of law,

regardless of whether objection was made hereunder or not.” But, we will not review



                                            7
for substantial error if the appellant induced the error or acquiesced in it. Moody v.

Dykes, 269 Ga. 217, 219-220 (3) (496 SE2d 907) (1998).

      Here, Durham’s failure to object at trial does not prevent us from considering

her claim of error because the record does not establish that she induced the error or

acquiesced to the charges as given. See OCGA § 5-5-24 (c). Durham did not object

to the charges, but the charge conference was not transcribed, and there are no written

instructions in the record. In ruling on the motion for new trial, the trial court found

only that Durham had not objected to the jury instruction, and that there was no

harmful error in them. On this record, without more, we cannot conclude that Durham

affirmatively waived or acquiesced to any error in the instructions as given.5 Maki v.

Real Estate Expert Advisors, Inc., 358 Ga. App. 337, __ (1) (855 SE2d 72, 75-76 (1))

(2021); see also Pearson v. Tippmann Pneumatics, Inc., 281 Ga. 740, 743 (1) (642

SE2d 691) (2007) (mere failure to object is not inducing error); Compare Irvin v.

Oliver, 223 Ga. 193, 195-196 (2) (154 SE2d 217) (1967) (counsel acquiesced to error

in instruction by addressing instruction with the trial court and affirmatively stating


      5
         The defendants also argue that Durham failed to raise the issue of error in the
jury instructions with sufficient specificity in her motion for new trial. But our law
is clear; an appellant is not limited to raising only those issues on appeal that were
raised in the motion for new trial. See OCGA § 5-5-40 (g).

                                           8
that it did not wish to give the jury any additional instruction); Moody v. Dykes, 269

Ga. 217, 220 (3) (496 SE2d 907) (1998) (party acquiesced in jury instruction error

when counsel stated “I won’t object to anything. I’ll accept it all.”).6

       Turning to the merits of Durham’s argument, we review the instructions as

given to determine if they constituted substantial error. OCGA § 5-5-24 (c). By that

we mean whether there is an error in the instruction “that is harmful as a matter of

law—i.e., blatantly apparent and prejudicial to the extent it raises the question of

whether the losing party has, to some extent at least, been deprived of a fair trial

because of it, or a gross injustice is about to result or has resulted directly attributable

to the alleged errors.” (Citation and punctuation omitted.) Maki, 358 Ga. App. at __

(1) (855 SE2d at 76 (1)).


       6
         Bell v. Samaritano, 196 Ga. App. 612 (396 SE2d 520) (1990), does not
require a different result. In that case, unlike here, the appellants conceded that they
had acquiesced in the error. Were we to interpret counsel’s conduct here to be the
equivalent of acquiescence, we would eviscerate the purpose of OCGA § 5-5-24 (c)
to correct manifest injustice and ignore the General Assembly’s mandate that
“appellate courts shall consider and review erroneous charges” that constitute
substantial harmful error whether or not an objection was raised. (Emphasis supplied.)
OCGA § 5-5-24 (c); see also Pearson, 281 Ga. at 742-743 (1). Moreover, “it is the
duty of the trial court, whether requested or not, to give the jury appropriate
instructions on every substantial and vital issue presented by the evidence, and on
every theory of the case.” (Citation and punctuation omitted.) Maki, 358 Ga. App. __
(1) (855 SE2d at 76 (1)).

                                             9
      Reversals by reason of erroneous jury charges to which no exceptions
      are taken are generally those in which (1) there was an erroneous
      presentation of the sole issue for decision or (2) it is of a kind which
      would have been likely to influence the jury either to find against the
      defendant or to return a larger verdict than it might have otherwise done
      or (3) it is blatantly apparent and prejudicial to the extent that it raises
      the question of whether the losing party has, to some extent at least,
      been deprived of a fair trial because of it or (4) a gross injustice is about
      to result or has resulted directly attributable to the alleged errors.


(Citations and punctuation omitted.) Foskey v. Foskey, 257 Ga. 736, 737 (2) (363

SE2d 547) (1988); see also Brown v. Garrett, 261 Ga. App. 823, 826 (1) (584 SE2d

48) (2003). Although reversing a jury verdict under this provision is “very rare,”

Maki, 358 Ga. App. __ (1) (855 SE2d at 76 (1)), in this case, we conclude that the

trial court’s failure to give the jury the full pattern jury instruction constituted

substantial error that was harmful as a matter of law.

      Generally, whether the plaintiff’s recovery should be barred by contributory

negligence, including whether her negligence acts as a complete bar because she was

at least 50 percent liable, is an issue of fact for the jury. Storer Communications v.

Burns, 195 Ga. App. 230, 232 (393 SE2d 92) (1990); see also Reed v. Carolina Cas.




                                           10
Ins. Co., 327 Ga. App. 130, 132 (1) (762 SE2d 90) (2014). The pattern jury

instruction at issue provides:

      If you believe that the plaintiff is entitled to recover and further find that
      the plaintiff is to some degree responsible for the injury or damages
      claimed, you should not make any reduction because of the negligence,
      if any, of the plaintiff. The court will enter a judgment based on your
      verdict and, if you find that the plaintiff was negligent in any degree, the
      court in entering judgment will reduce the total amount of damages by
      the percentage of negligence which you attribute to the plaintiff. If you
      find that the negligence of the plaintiff is equal to or greater than the
      negligence of the defendant(s), then the plaintiff is not entitled to
      recover damages.


(Emphasis supplied.) Georgia Suggested Pattern Jury Instructions (Civil) Vol. I: Civil

Cases (2020), § 66.810.

      Here, the trial court instructed the jury that it must apportion fault among all

the parties, and that if it found Durham’s conduct was the sole proximate cause of her

injuries she would recover nothing, but it did not inform the jury that she would

recover nothing if it found Durham at fault 50 percent or more.7 In a case involving


      7
        Although the defendants contend that they requested the full recitation of the
Pattern Jury Instructions § 66.810, their requested instructions are also not part of the
record. We do not know what position, if any, Durham advocated in this respect, but
we note that the trial court found only that she had not objected.

                                           11
the common law apportionment pre-dating the enactment of OCGA § 51-12-33 (g),

we held that such omission was error. Little Ocmulgee Electric Membership Corp. v.

Lockhart, 212 Ga. App. 282, 284 (2) (441 SE2d 796) (1994) (physical precedent

only).

         Durham points to Bailey v. Annistown Road Baptist Church, Inc., 301 Ga. App.

677, 682-684 (2) (689 SE2d 62) (2009) (physical precedent only), to support her

claim that the instruction was in error. In that case, the jury was not initially instructed

that the plaintiff would recover nothing if she was at least equally at fault. 301 Ga.

App. at 680. During deliberations, the jury expressed confusion over apportionment

before awarding damages and finding the plaintiff 50 percent negligent. Id. at 682 (2).

The trial court recognized that it had not informed the jury the plaintiff would recover

nothing if found to be at least 50 percent liable, and, after re-instructing the jury about

this limitation on recovery, the jury returned a new verdict finding the plaintiff 49

percent liable. Id. at 682-683 (2). This Court concluded that the trial court was

obligated to re-instruct the jury “once a substantial error in the charge was

discovered.” Id. at 683 (2).8

         8
         But see Williams v. Kennedy, 240 Ga. 163, 164 (2) (240 SE2d 51) (1977) (no
error in failure to charge jury on comparative negligence). We note that this decision
pre-dates the apportionment statute, and the Court reached this conclusion without

                                            12
      When we consider that the amount of contributory negligence is a question for

the jury, the language in the pattern jury instruction, the instructions actually given

in this case, this Court’s decision in Little Ocmulgee Electric, and our application of

the apportionment provision in Bailey, we are persuaded that the instruction as given

in Durham’s case was in error, and that the error was harmful as a matter of law.

OCGA § 5-5-24 (c); Maki, 358 Ga. App. at __ (1) (855 SE2d at 76 (1)). In its verdict,

the jury awarded Durham $8,976 in damages, significantly less than the amount she

sought in damages, but she recovered nothing after the jury found her 50 percent

liable. “Ordinarily, error is presumed hurtful unless it appears to have had no effect

upon the result of the trial.” (Citation omitted.) Allen v. Spiker, 301 Ga. App. 893, 897

(1) (689 SE2d 326) (2010) (error in granting directed verdict was harmful because

court could not determine what effect ruling had on jury’s determination of general

damages); Foster v. Harmon, 145 Ga. App. 413, 414 (1) (243 SE2d 659) (1978)

(evidence of disability policy was improperly admitted and such error was not

harmless because jury may have mitigated damages amount due to improper

evidence); see also King Cotton, Ltd. v. Powers, 190 Ga. App. 845, 847-848 (2) (380




explanation. Id.

                                           13
SE2d 481) (1989) (possibly confusing jury instruction about damages set off was

reversible error).

      The defendants contend that any error was harmless because the charge as a

whole covered the necessary information, and the jury never asked questions about

how the trial court would apportion the amount of damages. We cannot agree. First,

the fact that the jury did not question the instruction does not establish its propriety.

But more importantly, nowhere in the final charge did the trial court instruct on the

zero recovery provision of § 51-12-33 (g). Rather, the instruction informed the jury

that the plaintiff would recover nothing if she was the sole proximate cause, not that

recovery would be zero if she was at least equally at fault as the defendants. These

instructions do not convey the same meaning. See Zaldivar v. Prickett, 297 Ga. 589,

601 (2) (774 SE2d 688) (2015) (“Comparative negligence of the plaintiff, on the one

hand, and the causal relationship between the wrongdoing of the defendant and the

injury sustained by the plaintiff, on the other, are distinct questions. Comparative

negligence is a defense that diminishes or bars the liability of the defendant

notwithstanding that her conduct was a proximate cause of the injury to the plaintiff;

the defense does not necessarily eliminate the causal connection.”). Thus, we cannot



                                           14
conclude that the instructions as given sufficiently covered the alleged failure to

instruct the jury consistent with OCGA § 51-12-33 (g).

         Because the erroneous jury instruction here resulted in substantial harm, we

must reverse the trial court’s denial of the motion for new trial, and remand the case

for further proceedings.

         3. In light of our conclusion that a new trial is warranted, we need not consider

Durham’s claim of error regarding the sleeping juror, as it is unlikely to occur at re-

trial.

         Judgment reversed, and case remanded. Barnes, P. J., concurs. Gobeil, J.,

concurs in Division 1, and dissents in Division 2.




                                            15
In the Court of Appeals of Georgia
 A21A0624. DURHAM v. DOLLAR TREE STORES, INC. et al.

      GOBEIL, Judge, concurring in part and dissenting in part.

      Though I concur fully in Division 1 of the majority opinion, I respectfully

dissent to Division 2. The record shows that Durham specifically acquiesced to the

jury change as given by the trial court.

      The majority concludes that Durham’s acquiescence to the jury charge cannot

be determined on the record. In fact, the record shows that after the trial court read

the charge to the jury, the court specifically asked counsel for the parties if there were

“[any] exceptions to the charge.” Durham’s counsel replied “[n]o, Your Honor.”

      This Court dealt with a nearly identical situation in Bell v. Samaritano, 196 Ga.

App. 612 (396 SE2d 520) (1990). In Bell, the appellants “expressly acquiesced to the
jury instructions given by the trial court by stating, in response to the trial court’s

inquiry, that they had no objection to the jury charge,” but requested review pursuant

to OCGA § 5-5-24 (c). 196 Ga. App. at 612 (2). This Court relied on Irvin v. Oliver,

223 Ga. 193, 195-196 (2) (154 SE2d 217) (1967), to hold that the appellants had

expressly acquiesced to the jury charge that included the omission precluding review

under OCGA § 5-5-24 (c). Bell, 196 Ga. App. at 612-613 (2). In Irvin, the Supreme

Court, construing the predecessor version of OCGA § 5-5-24 (c), held that the statute

does not apply to “those instances where the giving of an instruction, or the failure

to give an instruction, is induced by counsel for the complaining party during the

course of the trial, or specifically acquiesced in by counsel.” 223 Ga. at 196 (2). In

reading Irvin, this Court noted that “[t]he Supreme Court did not differentiate

between cases where counsel acquiesced in the giving of a charge and cases where

counsel acquiesced in the failure to give a particular charge.” Bell, 196 at 612 (2).

Thus, “[i]f counsel expressly acquiesces in the jury charge as given, any objection to

either the inclusion or the omission of a particular charge is waived.” Id. at 612-613

(2).

       In my assessment, these factual circumstances demand the same result as in

Bell. Durham’s counsel expressly stated that he had no exceptions to the jury charge

                                          2
as given and that charge omitted the language that Durham now contends was error.

Under these circumstances, Durham’s claim is waived.1 The majority distinguishes

Bell by pointing to the fact that the appellants in Bell conceded on appeal that they

had acquiesced in the error, where Durham has not done so. I find this to be a

distinction without a difference. A party either acquiesces to the jury charge or not

and whether the party acknowledges that acquiescence on appeal does not change the

result. See Moody v. Dykes, 269 Ga. 217, 220 (3) (496 SE2d 907) (1998) (appellants

did not acknowledge acquiescence on appeal and the Supreme Court found that the

appellants acquiesced in jury instruction error when counsel stated “I won’t object to

anything. I’ll accept it all,” and in response to the trial court’s inquiry, affirmed that

they had no objection to the jury charge as given); Irvin, 223 Ga. at 195-196 (2) (even

though appellant did not acknowledge acquiescence on appeal, the Supreme Court

found counsel acquiesced to error in instruction by addressing instruction with the



      1
        The majority makes a point of mentioning that the jury conference was not
transcribed. However, even if Durham had objected at the charge conference, her
counsel’s failure to renew any such objection, results in a waiver of that issue. See
Brandon v. Clark, 235 Ga. App. 614, 617 (2) (510 SE2d 153) (1998) (“Indeed, after
charging the jury, the trial judge asked for any objections, and [appellant’s] attorney
responded, ‘None, your honor.’ Accordingly, [appellant] has waived his right to raise
these issues on appeal.”).

                                            3
trial court and affirmatively stating that it did not wish to give the jury any additional

instruction).

      Accordingly, I would affirm the trial court’s denial of Durham’s motion for

new trial on the jury instruction issue. And thus, I would address Durham’s claim on

appeal that the trial court erred in denying her motion for new trial because the trial

court mishandled the situation of one of the juror’s sleeping during the trial.




                                            4